Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s amendment filed on 11/19/2020, wherein claims 1, 8, 21 have been amended.
	Upon further consideration, the rejection of claims 1, 3, 5, 6, 7, 8, 9, 21, 22 under 35 U.S.C. 103 as being unpatentable over Yuichi et al. (EP 0639636, PTO-1449) is herein withdrawn.
The rejection of claims 1, 3, 5-9, 21-22 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-3, 5, 6, 8 of US Application No. 15/445,431 is herein withdrawn. Note: Applicant has filed a Terminal Disclaimer.
The rejection of claims 1, 3, 5-9, 21-22 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-4, 6-11 of US Application No. 16/546,567 is herein withdrawn. Note: Applicant has filed a Terminal Disclaimer.
Any rejection from the previous office action which is not restated herein, is withdrawn.
Claims 1, 3, 5-9, 21, 22, are examined herein.	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 1, 3, 5, 6, 7, 8, 9, 21, 22, are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 5,244,589, PTO-892 of record). 
Liu et al. teaches a concentrated antimicrobial composition comprising (a) 5-40 wt % of a carboxylic acid selected form lauric acid, coconut fatty acid (contains C10-acid, instant claim 3), (b) 5-20 wt% of a water soluble quaternary ammonium salt such as C10-16 alkyl-dimethyl-benzyl quaternary ammonium chloride (instant dialkyl benzyl ammonium chloride), c) neutralizing agent, and water. See claims 1, 2, 3; Examples 6-10. It is taught that preferred quaternary ammonium chloride is a mixture of (C8-18)alkyl-dimethyl-benzyl quaternary ammonium chlorides (i.e mixture as in instant claim 3). See 
Liu et al. does not explicitly teach the amount of lauric acid as 0.1 wt % to 20 wt %.
Liu et al. does not explicitly teach the amount of quaternary ammonium salt such as C10-16 alkyl-dimethyl-benzyl quaternary ammonium chloride (instant dialkyl benzyl ammonium chloride) as 11 wt % to 30 wt %.
It would have been obvious to a person of ordinary skill in the art to employ quaternary ammonium salt such as C10-16 alkyl-dimethyl-benzyl quaternary ammonium chloride, and lauric acid in amounts as in instant claim 1. 
It would have been obvious to a person of ordinary skill in the art at the time of invention to determine or optimize parameters such as amounts of the quaternary ammonium salt such as C10-16 alkyl-dimethyl-benzyl quaternary ammonium chloride, and lauric acid employed in the composition of Liu et al.
It would have been obvious to a person of ordinary skill in the art to optimize the amounts of the quaternary ammonium salt such as C10-16 alkyl-dimethyl-benzyl quaternary ammonium chloride, and lauric acid as in instant claim 5.
One having ordinary skill in the art at the time the invention was made would have been motivated to determine the effective amounts of the quaternary ammonium salt such as C10-16 alkyl-dimethyl-benzyl quaternary ammonium chloride, and lauric acid employed in the compositions, since the optimization of effective amounts of known 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding the recitation “wherein the antimicrobial quaternary ammonium compound and the anionic surfactant form a complex without requiring additional functional ingredients”, in claim 1, it is pointed that quaternary ammonium salt such as C10-16 alkyl-dimethyl-benzyl quaternary ammonium chloride, and lauric acid will form a complex without requiring nonionic surfactants, sequestrants, or chelating agents, and meets the recitation.
Regarding the recitation “wherein the concentrated composition is capable of being diluted to from a use solution”, it is pointed out that the composition taught by Liu et al. can be diluted and meets the recitation.
Regarding the recitations “wherein the use solution has a pH of about 1 to about 6; and wherein the composition is present in the use solution at an amount effective to reduce the contact angle of the use solution……”, in claim 1; it is pointed out that these recitations are the properties of the composition comprising quaternary ammonium compound and an anionic surfactant when the composition is used i.e when the composition for example is added to water, Liu et al. renders obvious instant compositions, and thus meets or renders obvious these recitations.
Regarding the recitations “wherein the pH of the use solution is between about 3 and about 8, and “wherein the composition....provides in a use solution from about 
Regarding the recitation “wherein the composition is tolerant of water conditions of about 0 ppm to about 500 ppm water hardness", in claim 5, it is pointed out that Liu et al. renders obvious instant compositions, and the properties such as tolerant 0 ppm to about 500 ppm water hardness are necessarily present or rendered obvious when the composition is used i.e when the composition is added to water.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Applicant’s remarks regarding pH range have been considered. The pH range in instant claims is for the use solution i.e when the concentrated solution is diluted. It is pointed out that instant claims are drawn to a concentrated composition comprising one or more quaternary ammonium compounds and one or more anionic surfactants. Liu et al. teaches a concentrated antimicrobial composition comprising (a) 5-40 wt % of a carboxylic acid selected form lauric acid, coconut fatty acid (contains C10-acid, instant claim 3), (b) 5-20 wt% of a water soluble quaternary ammonium salt such as C10-16 alkyl-dimethyl-benzyl quaternary ammonium chloride (instant dialkyl benzyl ammonium chloride), c) neutralizing agent, and water. See claims 1, 2, 3, 5, 19; Examples 6-10. Regarding the “wherein the use solution has a pH of about 1 to about 6” in claim 1, it is pointed out that these recitations are the properties of the composition comprising quaternary ammonium compound and an anionic surfactant when used i.e when added to water for example. The intended use does not limit the claims, and as discussed above Liu et al. renders instant claims obvious. 

Information Disclosure Statement
The JP 2002129189 reference in the IDS filed on 02/09/2021 was not considered because Applicant did not provide English translation for the Tables 1-3 (Examples 1-10), and other Tables in the reference.

Prior Art Made of Record:
US 3920563, cationic quat and anionic fatty acid salt composition, PTO-1449…12/02/2019;
US 3565927…, pH not taught, insoluble in water, Example 8;
US 4678605;
US 5,998,358…Tables 3-5;
US 6,136,769…PTO-1449;
Rabon et al. (US 6,632,291, PTO-1449)… teaches octanoic acid as fatty acid sanitizers;
WO 97/28238….PTO-1449/ TABLE 1: RIchter et al. (WO97/28238, PTO-1449).
12-15-EO7-CH2COOH (NEODOX 25-6).


    PNG
    media_image1.png
    392
    729
    media_image1.png
    Greyscale


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627